Case 1:16-cv-00375-AJT-JFA Document 344 Filed 12/20/19 Page 1 of 2 PageID# 17309



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
 ____________________________________
                                      )
 Anas ELHADY, et al.,                 )
                                      )
       Plaintiffs,                    )
                                      )
 v.                                   )     Case No. 1:16-cv-375 (AJT/JFA)
                                      )
 CHARLES H. KABLE, et al.,            )
                                      )
       Defendants.                    )
 ____________________________________)

           DEFENDANTS’ MOTION TO PARTIALLY VACATE THE COURT’S
           DECEMBER 18, 2019 ORDER IN LIGHT OF TEN-DAY DEADLINE

         Defendants respectfully move the Court to vacate, in part, its Order of December 18, 2019.

 Specifically, Defendants request that the Court vacate, without prejudice, its certification of a

 portion of its order under 28 U.S.C. § 1292(b), which provides that the Court of Appeals may permit

 an appeal “if application is made to it within ten days after the entry of the order.” The reasons

 supporting this motion are stated in the accompanying memorandum.

         Defendants’ counsel has conferred with Plaintiffs’ counsel, who opposes this motion and

 intends to file a response.

         A proposed order is attached hereto.


 Dated: December 20, 2019                                     Respectfully submitted,

                                                              G. ZACHARY TERWILLIGER
                                                              United States Attorney

                                                              JOSEPH H. HUNT
                                                              Assistant Attorney General
                                                              Civil Division

                                                              ANTHONY J. COPPOLINO
                                                              Deputy Director
                                                              Federal Programs Branch
                                                     1
Case 1:16-cv-00375-AJT-JFA Document 344 Filed 12/20/19 Page 2 of 2 PageID# 17310




                                              AMY POWELL
                                              DENA M. ROTH
                                              ANTONIA KONKOLY
                                              CHRISTOPHER HEALY
                                              Trial Attorneys, Federal Programs Branch
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, N.W. Rm 11204
                                              Washington, DC 20530
                                              Tel: (202) 514-2395
                                              amy.powell@usdoj.gov
                                              dena.m.roth@usdoj.gov
                                              antonia.konkoly@usdoj.gov
                                              christopher.healy@usdoj.gov

                                              /s/ Lauren A. Wetzler
                                              LAUREN A. WETZLER
                                              Chief, Civil Division
                                              Assistant United States Attorney
                                              2100 Jamieson Ave.,
                                              Alexandria, VA. 22314
                                              Tel: (703) 299-3752
                                              Fax: (703) 299-3983
                                              Lauren.Wetzler@usdoj.gov




                                       2
